Citation Nr: 1717471	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for lumbar disc disease status post fusion at L4-L5, also claimed as a back injury.

2. Entitlement to service connection for lumbar disc disease status post fusion at L4-L5, also claimed as a back injury as a substitute claimant


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served active duty from November 1945 to December 1945 and April 1947 to May 1948. The Veteran died in October 2016; the Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida. The Veteran's spouse requested to be a substitute claimant for her late husband's claim that remained pending at the time of his death for purposes of seeing the claims to completion for accrued benefits. The RO notified the appellant in January 2017 that she was approved as a valid substitute claimant for service connection for lumbar disc disease status post fusion at L4-L5, also claimed as a back injury. See 5121A (West 2014); 38 C.F.R. § 3.1010 (2016). As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121 or 38 C.F.R. § 3.1000.

A claim for back injury was denied in a final June 1948 rating decision, a claim for a back condition was denied in a final March 1967 decision, and a claim for a lumbar disability was denied in a final December 1974 rating decision. The Board concludes that the lumbar disc disease status post fusion at L4-L5 (also claimed as a back injury) currently on appeal is the same claim as the one denied in the prior 1948, 1967, and 1974 rating decisions, as the evidence of record and the Veteran and Appellant's statements clearly indicated that the intended claim encompass the same symptomatology regardless of diagnosis. See Clemons v. Shinseki, 23 Vet App. 1, 9 (2009) (multiple diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims); Velez v. Shinseki, 23 App. 199 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACTS

1. Service connection for a back injury was denied in a June 1948 rating decision that was not appealed.

2. The RO reopened the claim for entitlement to a service connection for a back condition in June 1966 and a March 1967 rating decision denied the claim; the decision was not timely appealed.  

3. The RO reopened the claim for entitlement for service connection for fusion lumbar disc, L4 to L5 disability and denied the claim in a December 1974 rating decision that was not appealed. 

4. The RO reopened the claim for entitlement for service connection for lumbar disc disease status post lumbar fusion L4-L5 (also claimed as back injury) and denied the claim in a May 2013 rating decision.

5. Evidence received since the December 1974 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient when considered by itself or with previous evidence of record, to raise a reasonable possibility of sustain the claim for lumbar disc disease status post lumbar fusion L4-L5 (also claimed as back injury).

6. Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that at least in equipoise the Veteran has a back injury that is directly related to active service.    

CONCLUSIONS OF LAW

1. New and material evidence has been received since the issuance of a final 1974 decision, the criteria for reopening the clam for service connection for a back injury is met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for service connection for a back disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back injury and grant the entitlement to service connection for a back injury is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

The Board finds new and material evidence sufficient to reopen the appellant's claim for service connection for a back injury.

A June 1948 rating decision denied the Veteran's claim for service connection for a back injury because no evidence was shown in the record of a back injury. The Veteran did not appeal, and new and material evidence was not received within the appellate period; thus the June 1948 rating decision is final. 38 C.F.R. § 20.200 

A March 1967 rating decision denied the Veteran's claim for service connection for a back condition because there was no complaint by the Veteran during his service relating to a back disability and there is no record of treatment for a back disability. New and material evidence was not received within the appellate period. The Veteran filed a notice of disagreement in April 1968. The notice of disagreement was not timely; therefore the March 1967 rating decision is final. 38 C.F.R. §§ 20.200, 20.302(a).

A December 1974 rating decision denied the Veteran's claim for service connection for a back injury because the RO confirmed the previous rating decisions. The Veteran did not appeal the decision. New and material evidence was not received in appellate period; thus the December 1974 rating decision is final. 

As stated above, the Board concludes that the lumbar disc disease status post fusion at L4-L5 (also claimed as a back injury) currently on appeal is the same claim as the one denied in the prior 1948, 1967, and 1974 rating decisions, as the evidence of record and the Veteran and Appellant's statements clearly indicated that the intended claim encompass the same symptomatology regardless of diagnosis. See Clemons, Vet App. at 9 (2009) (multiple diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims); Velez, Vet App. (2009).

Since December 1974, new evidence has been added to the claims file. These include private medical records dated 1967 to 1970 received December 2011, a November 2011 medical opinion from the Veteran's private physician, and a lay statement by the appellant in November 2015. 

The private medical records dated 1967 to 1970 is material evidence received December 2011. The Veteran reports to a private physician that he has been experiencing back pain since he was in service after an accident. This new evidence when considered with considered with previous evidence of record, relates to the unestablished fact of a nexus necessary to substantiate the claim.

The November 2011 private medical opinion is material evidence. The Veteran's private physician opined that the Veteran's back disability was directly caused by an event in service. This new evidence when considered with considered with previous evidence of record, relates to the unestablished fact of a nexus necessary to substantiate the claim.

The November 2015 lay statement by the Appellant is material evidence. The appellant stated that the Veteran sought treatment for his back starting in 1949. This new evidence when considered with the previous evidence of record relates to the unestablished fact of continuous symptomatology after service necessary to substantiate the claim. 

Since the appellant has provided new and material evidence, reopening this claim is in order. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

III. Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89  (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991). While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran had active service from November 1945 to December 1945 and April 1947 to May 1948. The Veteran's service treatment records show a complaint of a lumbar strain in January 1948.

Post-service treatment records demonstrate the Veteran has had some form of low back issue starting in 1958. Treatment records show that the condition resulted in severe spasms of the low lumbar and sacroiliac area and severe sciatic pain in one and sometimes both legs. The records indicate the back issue became significantly worse in May 1966, when the Veteran's symptoms and x-rays indicated a slippage of a disc. He was diagnosed in September 1967 with a herniated lumbar disc, L4, after being hospitalized. The Veteran had surgery on his back in September 1967 to remove the disc.  

The Veteran stated that he felt back pain since service, specifically since the low back injury in January 1948. The Veteran stated that he became injured when a truck reversed into another truck he was working on, causing him to fall onto cement. The Veteran stated in 1967 medical treatment records that he has been experiencing back pain for 20 years since he was in service. 

The Appellant stated that the Veteran started receiving back treatment starting in 1949.  

The Veteran underwent a VA examination in October 1974. The examiner stated that there were limitation of extension, lateral flexion and rotation in the lumbar spine. He further stated that there was a muscle spasm on left side of involving the left paravertebral lumbar muscles and tenderness on in the left sciatic notch. During the examination the Veteran stated that he fell from a truck in service, which caused back pain. The VA examiner did not provide an opinion on the etiology of Veteran's back condition. 

The Veteran underwent another VA examination in April 2013. The VA examiner diagnosed the Veteran with lumbar disc disease. The examiner opined that the lumbar disc disease was not incurred or caused by the lumbar strain in January 1948. The examiner reasoned that the Veteran's herniated disc was diagnosed in 1967, 19 years after separation from service and that there is no objective evidence of chronic lumbar condition during service or one year after separation from service. 

A private physician treating the Veteran provided a medical opinion in November 2011. The private physician opined that the claimed disability was caused by the Veteran's military service. The private physician rationale was that the Veteran's fall in service caused the herniated disc. 

Based on the foregoing, the Board finds that the evidence is in equipoise as to whether the Veteran's back injury was caused by, or is a result of his military service. In making the determination, the Board notes that the Veteran is competent to report symptoms of low back pain since service. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The Veteran is also competent to report that he experienced low back pain in service and is able to highlight when the pain began. See Washington v. Nicholson, 19 Vet. App. 362 (2005). In this regard, the Board highlights that competent lay evidence is limited to that which the lay person has actually observed and is within the realm of his personal knowledge; such knowledge comes to a lay person through use of his senses-that which is heard, felt, seen, smelled or tasted. Layno v. Brown, 6 Vet. App. 465 (1994). It is within the Veteran's realm of personal knowledge whether he experienced low back pain in service and since he left service. 

Moreover, the Board finds the Veteran's statements credible. The Veteran consistently stated that his low back pain began since a service incident. His statements are also consistent with the Appellant's statement that he has been treated by various doctors since 1949. As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim. See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

The Board finds the Appellant's statement is competent. The Appellant and the Veteran where married in June 1950. The Appellant, as the Veteran's spouse, would be privy to the Veteran's back injury and treatment at least starting at the time they were married, and likely in 1949, when she stated the Veteran sought treatment for his back issue. The Board also finds this statement credible, therefore, add probative weight.    

The Board finds the November 2011 private physician examination competent and credible. The Veteran's private physician provided an opinion based upon treatment of the Veteran and the Veteran's reported history. The Board finds that private physician's opinion holds some probative weight.

The Board finds that VA April 2013 examination competent and credible. The Board notes that Appellant's representative questions the qualifications of the examiner. The examiner is a registered nurse practitioner. The Board finds that the VA examiner is qualified to provide a medical opinion because the examiner has education and experience. See 38 C.F.R. § 3.159(a)(1). However, The Board notes that the examiner did not address the Veteran's private physician's opinion that the Veteran's back disability was caused by an event in-service. Further, the examiner reasoned that the back injury was only diagnosed with a back injury 19 years after service; however there are medical records that indicate the Veteran began treatment for a back injury in 1958 at the latest, 10 years after service. Thus the examiner reasoning is inadequate. Therefore, the April 2013 VA examination holds little probative weight.

The Board finds the November 2011 private physician's opinion at least as persuasive as the negative April 2013 VA medical opinion. Importantly, the Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006). Here, the Veteran has submitted lay statements demonstrating that his low back pain began during service and has continued to his death. VA may not simply disregard lay evidence because it is unaccompanied by medical evidence. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Given the evidence of record, the Board resolves doubt in the Appellant's favor and finds that the evidence supports the establishment of service connection for a low back disorder. The Veteran had a current diagnosis during the appellate period, documented a lumbar injury during service, and a medical opinion that relates his current diagnosis to his time in service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise. Accordingly, the Board concludes that a grant of service connection for a low back disorder is warranted

 
ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for lumbar disc disease status post fusion at L4-L5, also claimed as a back injury

Entitlement to service connection for a low back disorder, as a substituted claimant, is granted.




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


